Citation Nr: 0335960	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain 
with associated myofascial pain syndrome and degenerative 
disc disease, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1986 to November 1986 
and from January 1989 to May 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in November 2002 and 
a substantive appeal was received in January 2003.


FINDING OF FACT

The veteran's service-connected chronic lumbar strain with 
associated myofascial pain syndrome and degenerative disc 
disease is productive of neurological symptomatology which 
results in a disability picture which, with the benefit of 
the doubt being resolved in the favor of the veteran and with 
consideration given to additional functional loss due to 
pain, weakness, fatigue and incoordination, more nearly 
approximates pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for entitlement to a 60 percent disability 
rating (but no higher) for chronic lumbar strain with 
associated myofascial pain syndrome and degenerative disc 
disease have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The January 2002 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded VA medical examinations, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic lumbar strain with 
associated myofascial pain syndrome and degenerative disc 
disease warrants a higher disability rating.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In his April 2003 substantive appeal, VA Form 9, the veteran 
asserted that his back disability is productive of radiating 
pain from the low back to the right buttocks and down the leg 
to the fifth toe, radiating pain from right testicular area 
down medial thigh to knee, increased pain with cough or 
sneeze, and the inability to stand longer than 10 minutes and 
sit longer than 30 minutes, with little relief, which is more 
properly characterized as 60 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.

While this appeal was pending, the applicable rating criteria 
for Diagnostic Code 5293 were amended effective from 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The November 2002 statement of the case informed the veteran 
of the change in regulation and evaluated his disability 
under both the new and old criteria.

Diagnostic Code 5293 as in effect prior to September 23, 
2002, provided that a 60 percent evaluation was warranted for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  As 
of September 23, 2002, Diagnostic Code 5293 provides that a 
60 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.

Note (1) states that for purposes of evaluations under 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurological signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (2) states that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) states that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.



The record shows that the veteran underwent a VA examination 
in February 2002.  He reported chronic severe pain in his low 
back which radiates to his right buttocks and down his leg to 
his fifth toe.  He also complained of right testicular pain 
and pain which radiates down his medial thigh to his knee.  
He stated that his pain was 3 to 4 out of 10 on a good day 
and 8 or 9 out of 10 on a bad day.  He noted that he had 
about three bad days a week.  He reported walking with 
considerable difficulty and with a cane.  He said he was 
unable to stand for more than 10 minutes at a time or sit 
more than 30 minutes at a time.  The veteran reported 
increased pain when coughing or sneezing and the sensation 
that he is dragging his right foot when his pain is really 
bad.  He also reported an increase in his pain in December 
2001.

The examiner noted that he had a positive CT scan in 1998 for 
a disk bulge and L5-S1 but that x-rays taken in January 2002 
were negative for any degenerative disk disease.  Physical 
examination revealed that the veteran ambulated with a cane 
and with great difficulty.  His spine showed a right 
paravertebral spasm palpated in the lower right lumbar 
region.  Flexion was 0-60 degrees with pain and extension was 
0-20 without pain.  Lateral flexion and rotation was to 40 
degrees bilaterally without pain.  He could heel and toe 
walk, but the toe walk produced pain that radiated down his 
right leg to his foot.  His neurosensory system was intact 
except for decreased sensation to rough touch on lateral 
aspect of the right foot, calf and thigh.  Deep tendon 
reflexes were 3+ out of 4 at the knees, bilaterally, and 1+ 
out of 4 at the ankle, bilaterally.  Sitting straight leg 
raises were negative, but supine straight leg raises were 
positive at 45 degrees in the left leg and 30 degrees in the 
right leg, producing pain on the right lumbar area.  The 
examiner's diagnosis was chronic severe lumbosacral muscle 
spasms; bulge with questionable clinical symptomatology, and 
normal lumbosacral spine with no evidence of degenerative 
disk disease.

The veteran's MRI report from February 2002 demonstrated 
normal spinal alignment; normal height and signal for 
vertebral bodies; conus with normal signal and morphology; 
unremarkable facet joints and doral root ganglia in the upper 
limits of normal size.  The MRI report also noted a 
degenerative disk desiccation signal with a small central 
protrusion not causing compression on the thecal sac or nerve 
roots at L5-S1.  The impression from the MRI was an L5-S1 
small central protrusion without significant mass effect.

Although some medical records appear to question whether the 
veteran's back disability actually involves disc disease, the 
Board believes that the totality of the medical evidence 
supports such a finding, and the RO has already recognized 
this by including degenerative disc disease in the 
description of the disability for rating purposes.  The Board 
also finds the veteran's complaints of nearly constant pain 
to be credible.  The Board finds it particularly persuasive 
that the veteran reported an exacerbation of his symptoms in 
December 2001 and that emergency room records from the 
Portland VA Medical Center for this time period show several 
emergency room visits and telephone calls by the veteran 
complaining of severe back pain.

The Board notes that there is X-ray and MRI evidence of a 
disc bulge, objective evidence of muscle spasm and sciatic 
neuropathy - as demonstrated by the positive supine straight 
leg raises and consistent complaints of radiating pain.  The 
record also shows the veteran's pain has consistently been 
reported as almost constant, with little intermittent relief.

Initially the Board notes that the criteria for a 60 percent 
rating under the new version of Diagnostic Code 5293 have not 
been met because there is no evidence of an incapacitating 
episode of acute signs and symptoms requiring bed rest 
prescribed by a physician and treatment by a physician for a 
minimum of six weeks.  In addition, the evidence does not 
clearly show that the criteria for a 60 percent rating under 
the old version of Diagnostic Code 5293 have been met.  
However, there is sufficient persuasive evidence to place the 
positive evidence into a state of balance with the negative 
evidence on this matter.  Under such circumstances, the 
benefit of the doubt goes to the veteran. 38 U.S.C.A. § 
5107(b).  Accordingly, the Board finds that a 60 percent 
rating is warranted under the old version of Code 5293.

However, a higher rating is not warranted. A 60 percent 
rating is the highest available under Code 5293, and no other 
diagnostic criteria allowing for a higher rating are 
applicable in this particular case.  Further, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered, but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 60 percent rating for service-connected 
chronic lumbar strain with associated myofascial pain 
syndrome and degenerative disc disease is warranted.  The 
appeal is granted to this extent, subject to VA laws and 
regulations governing payment of monetary benefits.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



